Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 08/26/2020. Claims 1-6 and 9-13 are pending in the case. 

Applicant Response
In Applicant’s response dated 08/26/2020 Applicant amended Claim 1, 12 and 13; and cancelled claims 7 and 8 and argued against all objections, and rejections previously set forth in the office action dated 04/29/2020.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/09/2020 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prophete et al. (Pub. No.: US 20160103592 Al, Pub. Date: April 14, 2016) in view of Fennel (Pub No.: US 20120260215 A1, Pub. Date: Oct. 11, 2012).


Regarding independent Claim 1,
	Prophete teaches a method of dashboard creation for a graphical user interface (see Fig.10, illustrating the method of generating a dashboard for a graphical user interface), the method performed by one or more processors (see Fig.12, illustrating computer system with one or more processors), and comprising: 
receiving, one or more queries for a data repository, the one or more queries comprising references to one or more datasets in the data repository (see Prophete:
loading ontology data relating to the one or more datasets, the ontology data comprising an object graph indicating links between a plurality of datasets in the data repository (see Prophete: Fig.8, [0103], “Transformed data gets loaded into an EdgeMart database (i.e. ontology data) and the EdgeMart gets registered 820 to make it available for queries.”) see also Fig.1, [0032], “Data acquired (extracted) from large data repositories is used to create "raw" EdgeMart data structures 150--read-only data structures for analytics--that can be augmented, transformed, flattened, etc. before being published as customer-visible EdgeMarts for business entities. A query engine 140 uses optimized data structures and algorithms to operate on these highly-compressed EdgeMarts 150, delivering exploration views of this data.) 
retrieving one or more objects from the one or more datasets queried based on the ontology data (see Prophete: Fig.8, [0104], “Analyst-developers can then run Builder queries and build and run dashboards based on the data 840 ( i.e. ontology data”);  
generating one or more panels for display in a user interface in dependence on the retrieved one or more objects and the ontology data relating to the one or more datasets (see Prophete: Fig.10, [0110], “generating a dashboard that includes multiple panels from a declarative representation of queries, widgets, bindings and facets. At action 1030, the method includes accessing one or more configuration files that represent interaction among queries, widgets, bindings and facet property settings to generate multiple panels of a dashboard.”);
providing one or more updates to the one or more datasets through the one or more panels, the one or more updates comprising editing the objects in the datasets (see Prophete: Fig.1, [0037], “The runtime framework with event bus 135 provides real time panel display updates to the live dashboard engine 115, in response to query results served by the query engine 140 in response to requests entered by application users 166. The runtime framework with event bus 135 sets up the connections between the different steps of the workflow. When new nodes get removed or added (i.e. edited) to the dashboard, connections are recomputed dynamically.”);
displaying the updated panels in the user interface (see Prophete: Fig. 1, [0034], “dashboard get updated to reflect the change. Accurate live query results are produced and displayed across all display panels on the dashboard.”)
	Prophete does not expressly teach the method of determining whether the one or more updates are compatible with ontology data relating to the one or more datasets; and in response to a negative determination, reverting the updated panels to a pre-update state. 
However, Fennel teaches the method wherein:
determining whether the one or more updates are compatible with ontology data relating to the one or more datasets (see Fennel: Fig.8, [0032], “In process block 820, an identifier associated with the push notification is extracted therefrom and is compared to sub-fields in the database (i.e. ontology data) to determine if there is an identifier in the database that matches (i.e. compatible) the identifier in the push notification.”) and 
in response to a negative determination, reverting the updated panels to a pre-update state (see Fennel: Fig.8, [0032], In decision block 830, if there is a match, then an API is called (process block 840) in order to render the content provided in the push notification. If there is not a match (i.e. negative determination), then the push notification is ignored (i.e. there is no change to the content or the content the same as the content before the update attempt or a pre-update state)  
	Because both Prophete and Fennel address the same/similar issue of displaying and controlling dashboard panels that are connected to database repository, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method, and medium of Prophete to include method of determining whether the one or more updates are compatible with ontology data relating to the one or more datasets and in response to a negative determination, reverting the updated panels to a pre-update state as taught by Fennel. One would have been motivated to make such a combination in order to provide advanced informatics platforms to enable complete, reliable, and fast collection and validation of information.
	
Regarding Claim 2,
	Prophete and Fennel teaches all the limitations of Claim 1. Prophete and Fennel further teaches the method comprising monitoring the one or more datasets to detect one or more updates to the one or more datasets; and updating the one or more panels in dependence on updates detected in the one or more datasets (see Prophete: [0034], “live dashboard builder engine 115 designs dashboards, displaying multiple lenses developed using the Explorer engine 110 as real-time data query results. That is, an analyst can arrange display panels for multiple sets of query results from the Explorer engine 110 on a single dashboard. When a change to a global filter affects any display panel on the dashboard, the remaining display panels on the dashboard get updated to reflect the change. Accurate live query results are produced and  
Regarding Claim 3,
	Prophete and Fennel teaches all the limitations of Claim 1. Prophete and Fennel further teaches the method wherein the one or more panels comprise one or more widgets (see for e.g. Prophete: Fig.7A-7M, [0091]-[0094], describing Dashboard Widget and Query Step Examples. See also [0061]-[0064], describing all the widgets that appear in the dashboard. 
Regarding Claim 4,
	Prophete and Fennel teaches all the limitations of Claim 3. Prophete and Fennel further teaches the method wherein the one or more widgets comprise: a list; a set of filters; a graph; and/or a control panel (see Prophete: Fig. 2, [0055], “A segment selector engine 242 processes filter controls for the charts, graphs, and plots. That is, the segment selector engine 242 signals requests for changes to filtering, grouping and variations in visual organization--such as a transformation from a bar chart to a pie chart--to the filter control engine 222. Query requests use the signal received from the segment selector engine 242.”)
Regarding Claim 9,
	Prophete and Fennel teaches all the limitations of Claim 1. Prophete and Fennel further teaches the method wherein generating the one or more panels for display comprises subscribing the one or more panels to one or more observables, the observables comprising a list of objects in one or more datasets associated with the query (see Prophete: for e.g. Fig. 7B, [0090], “illustrating the sales rep at-a-glance dashboard with this new visualization lens for sums won and sums lost as a function of the close date 718 added--a plot of the amount received in dollars, filtered by opportunities lost 738 and opportunities won (sales) 728. The analyst benefits from seeing that the story being told is well represented in graphs of actual data, immediately upon adding the new graph panel to the dashboard.”)

Regarding Claim 10,
	Prophete and Fennel teaches all the limitations of Claim 9. Prophete and Fennel further teaches the method wherein updating the one or more panels comprises: 
determining that an updated dataset is associated with an observable  ( see Prophete for e.g. Fig.7B ,[0090],shows the sales rep at-a-glance dashboard with this new visualization lens for sums won and sums lost as a function of the close date 718 added--a plot of the amount received in dollars, filtered by opportunities lost 738 and opportunities won (sales) 728.” i.e. 718 and 738 are the updated information that are associated with the list of objects in the dataset ( observables )  ;
identifying one or more subscribing panels to the observable (see Prophete: for e.g. Fig.7A, [0090], “graph of amount received in dollars by close date (year-quarter) 710 along with 3 pie charts that show the breakdown by product chart 740, region chart 744 and account name chart 748); and
regenerating the subscribing panels in dependence on the updated dataset ( see Prophete: for e.g. Fig.7B ,[0090], analyst benefits from seeing that the story being told is 
Regarding Claim 11, 
	Prophete and Fennel teaches all the limitations of Claim 1. Prophete and Fennel further teaches the method wherein generating one or more linked panels for display in a user interface, the linked panels displayed in dependence on the generated one or more panels 
(see Prophete : [0132] stating “the dashboard further includes a plurality of control widgets, each control widget selects a value or range of values of at least one associated dimension that is used to generate a query, and execution of the query generated from the control widget is linked to updating data in the panels that have the facet property set);
monitoring the generated one or more panels to detect one or more panel update (see Prophete: [0132], “execution of the query generated from the control widget is linked to updating data in the panels that have the facet property set); and
updating the one or more linked panels in dependence on the detected panel updates (see Prophete: [0132], “execution of the query generated from the control widget is linked to updating data in the panels that have the facet property set); 
Regarding independent Claims 12 and 13,  
	Claims 12 is directed to a system claim and Claim 13 is directed to a non-transitory machine readable medium claim and both claims have similar/same technical features and claim limitations as Claim 1 and are rejected under the same rationale.
7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prophete in view of Fennel as applied to claim 1-4 and 9-13 above and further in view of Mishra (U.S. Pub. No.: US 20160092598 Al, Pub. Date: Mar. 31, 2016)  

Regarding Claim 5,
	Prophete and Fennel teaches all the limitations of Claim 1. Prophete and Fennel does not explicitly teach the method wherein the one or more queries are autocompleted based on the ontology data.
	However, Mishra teaches the method wherein the one or more queries are autocompleted based on the ontology data (see Mishra : for e.g. Fig. 5A, [0090], “shows partial user input 502 and an autocomplete event time period 504 that is associated with a repeated event identified from a record of received user inputs and other metadata( i.e. ontology data.”)
	Because Prophete and Fennel in view of Mishra address the same issue of providing database query assistance, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Prophete and Fennel to include the method wherein the one or more queries are autocompleted based on the ontology data as taught by Mishra. One would have been motivated to make such a combination in order to reduce user input times and suggest inputs that may not have been considered by a user ( see Mishra: [0021])

Regarding Claim 6,
	Prophete in view of Fennel and Mishra teaches all the limitations of Claim 5. Prophete in view of Fennel and Mishra further teaches the method wherein the ontology data used to autocomplete the one or more queries (see Mishra: for e.g. Fig. 5A, [0090], “shows partial user input 502 and an autocomplete event time period 504 that is associated with a repeated event identified from a record of received user inputs and other metadata (i.e. metadata is the ontology data”) comprises one or more row titles and/or one or more column titles of the one or more datasets in the data repository (see Mishra: for e.g. Fig. 3B, [0048], illustrates another example structure specifically illustrated with certain categories. The category tree data structure of FIG. 3B organizes categories that may be used by autocomplete or search systems.”)

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion

PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20170221237 A1
Pate; Angela T.
Data Visualization System For Exploring Relational Information
US 20170090723 A1
Baumecker; Klaus
Widgets In Digital Dashboards
US 20180246929 A1 
Kreutzer; Tor
Ontology-Based Graph Query Optimization


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177         


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177